DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 12/07/2021 has been entered. Claims 1-4 and 7-10 remain pending in the application and claims 5-6 and 11-13 are cancelled. Applicant’s amendments to the claims have overcome each interpretation of the rejection previously set forth in the Non-Final Office Action mailed 09/07/2021.
Response to Arguments
Applicant’s amendments filed 12/07/2021, with respect to the interpretation of the rejection of claims have been fully considered and are persuasive.  Therefore, the interpretation of the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bozung (US PGPub 2017/0150975) (see rejection below). Any arguments directed to the amended claim language is addressed in the rejection below.  Any arguments presented to new or amended language are purely speculative.
Applicant’s remarks state support for the amendments can be found in the application as-filed, including but not limited to para. [0069]. However, there is no para. [0069] in the Specification. It can be seen in Figure 2 of Applicant’s drawings, rear bearing 17 is positioned rearwardly of the rotor 14 and spaced from the rotor 14, thereby providing support for the amended claims.
Claim Objections
Claims 1-4 and 7-10 are objected to because of the following informalities:  
Claim 1 line 12 “said distal end” should read “said distal forward end.” Claims 2-4 and 7-9 are objected due to their dependency on claim 1.
Claim 3 line 1 “the actuator including a switch” should read “the actuator includes a switch”
Claim 9 lines 1-2 “the grip including an auxiliary handle” should read “the grip includes an auxiliary handle”
Claim 10 line 9 “a shroud” should read “the shroud”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bozung (US PGPub 2017/0150975).
With regards to claim 1, Bozung discloses (Figures 1-6) a rotary surgical tool 1200 comprising: 
a grip 1204 adapted for holding with a hand (paragraph 54; figure 2); 
a motor 1216/1226 mounted in the grip 1204, the motor 1216/1226 including a rotor 1230 (paragraph 65) mounted for rotation in the motor 1216/1226 upon an output shaft (combination of 1224/1270/203; paragraph 58) , said output shaft 1224 extending through said rotor 1230 to rotatably support said rotor 1230 and rotatable with said rotor 1230 and having a distal forward end spaced (see 
an effector 202 coaxial and integral with the output shaft 203 at said distal end and operable to effect tissue modification during rotation of the output shaft 203 and effector 202 by the rotor 1230 (paragraphs 38 and 58); and 
an actuator (trigger or foot pedal; paragraphs 83-84) operably coupled to the rotor 1230 and operable to selectively effect electrical energy transfer to the rotor 1230 to selectively effect rotation of the rotor 1230 (paragraphs 58-59, 62, and 65 – trigger applies energization signals to drive motor 1214; 1214 includes drive motor 1216/1226 which engages electromagnetic coil 1229 which rotatably couples the rotor 1230 which drives intermediate shaft 1224 which drives interconnecting shaft 1270 which drives shaft 203 of accessory 202).  
With regards to claim 2, Bozung discloses wherein the motor 1216/1226 being an electric motor (paragraphs 62 and 65 – motor 1216/1226 includes electromagnetic coils 1217/1229, respectively).  
With regards to claim 3, Bozung discloses wherein the actuator (paragraphs 83-84) including a switch (trigger/foot pedal/button can all be interpreted as a “switch”) operably connected to an electrical conductor 1217/1229 connected to the motor 1216/1226.
With regards to claim 4, Bozung discloses wherein the axis of rotation of the rotor 1230 and the effector 202 being coaxial (see coaxial alignment in figures 2).
With regards to claim 7, Bozung discloses wherein said forward portion of said output shaft 1224/1270 includes two or more said forward bearings 1234/1264, at least one of said forward bearings 1264 being mounted in said shroud 1208 and at least one of said forward bearings 1234 mounted in said grip 1204 (see figures 4-5).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bozung in view of Semmer et al. (US PGPub 2015/0233757), hereinafter known as “Semmer.”
With regards to claim 8, Bozung discloses the surgical tool as claimed in claim 1. Bozung is silent to the tool being contained in a package having indicia indicating the type of said effector is included as a portion of the output shaft.
However, Semmer teaches a packaging of a medical device that includes an informative label that will identify the nature of the kit (Figure 1, Specification [0028]).
.
Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bozung in view of Johnson et al. (US PGPub 2017/0020536), hereinafter known as “Johnson.”
With regards to claim 9, Bozung discloses the surgical tool as claimed in claim 1. Bozung is silent wherein the grip including an auxiliary handle. 
However, in the same field of endeavor, Johnson teaches (Figure 1) wherein the grip 22 including an auxiliary handle 38. The handle as shown in Figure 1 in its broadest reasonable interpretation can be interpreted as an auxiliary handle, similar to that shown in the applicant’s drawing (Figure 1 element 21).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical tool of Bozung to include the auxiliary handle of Johnson for the purpose of providing an ergonomic handle.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bozung in view of Spievack et al. (US Patent 5,591,170), hereinafter known as “Spievack.”
With regards to claim 10, Bozung discloses (Figures 1-6) a rotary surgical tool 1200 comprising: 
a grip 1204 adapted for holding with a hand (paragraph 54; figure 2); 
a shroud 1208 coupled to the grip 1204 (figure 2);
a motor 1216/1226 mounted in the grip 1204, the motor 1216/1226 including a rotor 1230 (paragraph 65) mounted for rotation in the motor 1216/1226;

an effector 202 integral with the output shaft 203 at said distal end and operable to effect tissue modification during rotation of the output shaft 203 and effector 202 by the rotor 1230 (paragraphs 38 and 58); and 
an actuator (trigger or foot pedal; paragraphs 83-84) operably coupled to the rotor 1230 and operable to selectively effect electrical energy transfer to the rotor 1230 to selectively effect rotation of the rotor 1230 (paragraphs 58-59, 62, and 65 – trigger applies energization signals to drive motor 1214; 1214 includes drive motor 1216/1226 which engages electromagnetic coil 1229 which rotatably couples the rotor 1230 which drives intermediate shaft 1224 which drives interconnecting shaft 1270 which drives shaft 203 of accessory 202).  
Bozung is silent to a shroud with a bayonet mount arrangement releasably coupled to the grip.
However, Spievack, in regards to the fourth embodiment (Figure 4), teaches a shroud (100) releasably coupled to the grip (10’) with a bayonet mount arrangement (Col 3 lines 60-62).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        02/04/2022

/WADE MILES/Primary Examiner, Art Unit 3771